DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8, 11, 12, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 of U.S. Patent No. 11027432 in view of Chizeck (US Pub 20170024014).
Regarding claim 1, the claims  of U.S. Patent No. 11027432 disclose a system comprising: 
a robotic device comprising an end effector (claim 1 of U.S. Patent No. 11027432) and one or more joints to position the end effector in a plurality of degrees of freedom (claim 1 of U.S. Patent No. 11027432); 
a navigation system configured to track an actual position of the end effector (claim 1 of U.S. Patent No. 11027432); and 
a controller (claim 1 of U.S. Patent No. 11027432) configured to: 
determine a home position of the end effector (claim 1 of U.S. Patent No. 11027432); 
determine that an anticipated movement of the end effector from an actual position to the home position would cause a collision between the end effector and a virtual constraint (claim 1 of U.S. Patent No. 11027432); 
compute a target position of the end effector that avoids the collision, wherein the target position is spaced apart from the actual position and computed with respect to the virtual constraint (claim 1 of U.S. Patent No. 11027432); and 
control one or more of the plurality joints of the robotic device to move the end effector from the actual position to the target position (claim 1 of U.S. Patent No. 11027432).  
The claims of U.S. Patent No. 11027432) do not particularly recite, “a plurality of actuators…….” as claimed.  
However, Chizeck teaches of a robotic device comprising an end effector (sec 0312, 0316) and a plurality of actuators (actuators or motors, sec 0312, 0316) to position the end effector in a plurality of degrees of freedom (sec 0226, 0377); and 
control one or more of the plurality actuators of the robotic device to move the end effector from the actual position to the target position (actuators or motors, sec 0312, 0316).
Therefore, it would have been obvious to one having ordinary skill in the art for the purpose of accurately and effectively positioning an effector of a robot using controllable motor torques of motors or actuators to efficiently position effectors in multiple degrees of freedom.
Regarding claim 2, the claims  of U.S. Patent No. 11027432 disclose the system of claim 1, wherein the controller is further configured to model the end effector and define the actual position, home position and target positions based on the model (claim 4 of U.S. Patent No. 11027432).  
Regarding claim 4, the claims  of U.S. Patent No. 11027432 disclose the system of claim 2, wherein the controller is further configured to: define a contact point between the end effector model and the virtual constraint; define a vector between the contact point and a center of the end effector model, the vector being normal to the virtual constraint; define a plane based on the vector; limit movement of the end effector to the plane; identify a direction within the plane that results in the least amount of movement for the end effector relative to the actual position; and compute the target position based on the identified direction and the least amount of movement (claim 5 of U.S. Patent No. 11027432). 
Regarding claim 8, the claims  of U.S. Patent No. 11027432 disclose the system of claim 1, wherein the virtual constraint is a virtual boundary (claims 1-3 of U.S. Patent No. 11027432).
Regarding claim 11, the claims  of U.S. Patent No. 11027432 disclose the system of claim 1, wherein the controller is further configured to define the target position based on a preset distance from the actual position (claims 1-3, 9 of U.S. Patent No. 11027432). 
Regarding claim 12, the claims  of U.S. Patent No. 11027432 disclose the system of claim 1. wherein the navigation system is configured to track a target site, and wherein target site is registered to the virtual constraint (claims 10 of U.S. Patent No. 11027432). 
Regarding claim 14, the claims  of U.S. Patent No. 11027432 disclose the system of claim 1, wherein the virtual constraint comprises a first virtual constraint and a second virtual constraint, wherein the first virtual constraint is a boundary (claims -30 of U.S. Patent No. 11027432). 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 of U.S. Patent No. 11027432, Chizeck (US Pub 20170024014) as applied to claim 2 and further in view of Moctezuma (US 7771436).
  Regarding claim 3, the claims  of U.S. Patent No. 11027432 disclose the system of claim 2, but did not particularly recite a saw blade as claimed.  
However, Moctezuma teaches of a system wherein the end effector is a saw blade (col. 8, lines 8-27).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify  U.S. Patent No. 11027432 and Chizeck for the purpose of providing an effector that can execute a saw blade action for precision and effective cuts. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 of U.S. Patent No. 11027432
Regarding claim 15, the claims  of U.S. Patent No. 11027432 disclose a system comprising: 
a robotic device comprising an end effector (claim 1 of U.S. Patent No. 11027432) and a plurality of joints to position the end effector in a plurality of degrees of freedom (claim 1 of U.S. Patent No. 11027432); 
a navigation system configured to track an actual position of the end effector (claim 1 of U.S. Patent No. 11027432); and 
a controller (claim 1 of U.S. Patent No. 11027432) configured to: 
determine a home position of the end effector (claim 1 of U.S. Patent No. 11027432); 
determine that an anticipated movement of the end effector from an actual position to the home position would cause a collision between the end effector and a virtual constraint (claim 1 of U.S. Patent No. 11027432); 
compute a target position of the end effector that avoids the collision, wherein the target position is spaced apart from the actual position and computed with respect to the virtual constraint (claim 1 of U.S. Patent No. 11027432); and 
control one or more of the plurality of joints of the robotic device to move the end effector from the actual position to the target position (claim 1 of U.S. Patent No. 11027432).    
Claim 16-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 of U.S. Patent No. 11027432 in view of  Tabandeh (US Pub 20170245946)
Regarding claim 16, the claims  of U.S. Patent No. 11027432 disclose a method of preparing a robotic device (claim 1 of U.S. Patent No. 11027432) comprising an end effector and a plurality of joints to position the end effector in a plurality of degrees of freedom (claim 1 of U.S. Patent No. 11027432); 
a navigation system configured to track an actual position of the end effector (claim 1 of U.S. Patent No. 11027432); and 
a controller (claim 1 of U.S. Patent No. 11027432), the method comprising: 
determining a home position of the end effector (claim 1 of U.S. Patent No. 11027432); 
determining that an anticipated movement of the end effector from an actual position to the home position would cause a collision between the end effector and a virtual constraint (claim 1 of U.S. Patent No. 11027432);
computing a target position of the end effector that avoids the collision, wherein the target position is spaced apart from the actual position and computed with respect to the virtual constraint (claim 1 of U.S. Patent No. 11027432); and 
moving the end effector from the actual position to the target position with one or more of the joints (claim 1 of U.S. Patent No. 11027432). 

The claims of (U.S. Patent No. 11027432) do not particularly recite “….preparing a bone for a surgical implant including a robotic device comprising an end effector and a plurality of actuators…” as claimed.
However Tabandeh (US Pub 20170245946) teaches of a method of preparing a bone for a surgical implant (sec 0010) including a robotic device comprising an end effector (sec 0048) and a plurality of actuators (sec 0048) to position the end effector in a plurality of degrees of freedom (sec 0048); and 
moving the end effector from the actual position to the target position with one or more of the plurality of actuators (sec 0010, 0048).
Therefore, it would have been obvious to modify the robot of (U.S. Patent No. 11027432) for the purpose or executing bone implants in a surgical procedure.
Regarding claim 17, the claims  of U.S. Patent No. 11027432 disclose the method of claim 16 further comprises: 
modeling the end effector (claim 4 of U.S. Patent No. 11027432); and 
defining the actual position, home position and target positions based on the model (claims 1-5 of U.S. Patent No. 11027432).  
Regarding claim 18 Tabandeh (US Pub 20170245946) teaches of the method of claim 17, wherein the end effector is a saw blade (sec 0040).  
Regarding claim 19, the claims  of U.S. Patent No. 11027432 disclose the method of claim 16 further comprising: 
defining a contact point between the end effector and the virtual constraint (claims 1-5 of U.S. Patent No. 11027432);  
defining a vector between the contact point and the end effector, the vector being normal to the virtual constraint (claim 5 of U.S. Patent No. 11027432); 
defining a plane based on the vector (claim 5 of U.S. Patent No. 11027432); 
limiting movement of the end effector to the plane (claim 5 of U.S. Patent No. 11027432); 
identifying a direction within the plane that results in the least amount of movement for the end effector relative to the actual position (claim 5 of U.S. Patent No. 11027432); and 
computing the target position based on the identified direction and the least amount of movement (claim 5 of U.S. Patent No. 11027432).  
Regarding claim 20, the claims  of U.S. Patent No. 11027432 disclose the method of claim 16, wherein the virtual constraint comprises a first virtual constraint and a second virtual constraint, wherein the first virtual constraint is a boundary (claims 1-5 of U.S. Patent No. 11027432).  
 
Allowable subject matter


Claims 5, 6 ,7, 9, 10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose :
5. The system of claim 1, wherein each of the plurality of actuators are configured to move between a first position and a second position to move the end effector relative to a hand-held portion, wherein the home position is halfway between the first position and the second position of each of the plurality of actuators. 
6. The system of claim 5, wherein the home position is determined by a position of a tracker on the robotic device. 
7. The system of claim 1, wherein the home position is determined by a nature of a surgical procedure.  
9. The system of claim 8, wherein the virtual boundary corresponds to a selected implant.
10. The system of claim 1, wherein the virtual constraint is based on a selected implant model.  
13. The system of claim 1, wherein the virtual constraint is a triangle mesh.  
 
 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664